Name: 2002/538/EC: Commission Decision of 28 June 2002 amending Decision 2002/383/EC concerning certain protection measures relating to classical swine fever in France, Germany and Luxemburg (Text with EEA relevance) (notified under document number C(2002) 2382)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agricultural activity;  agricultural policy;  agri-foodstuffs;  tariff policy;  means of agricultural production
 Date Published: 2002-07-03

 Avis juridique important|32002D05382002/538/EC: Commission Decision of 28 June 2002 amending Decision 2002/383/EC concerning certain protection measures relating to classical swine fever in France, Germany and Luxemburg (Text with EEA relevance) (notified under document number C(2002) 2382) Official Journal L 173 , 03/07/2002 P. 0039 - 0040Commission Decisionof 28 June 2002amending Decision 2002/383/EC concerning certain protection measures relating to classical swine fever in France, Germany and Luxemburg(notified under document number C(2002) 2382)(Text with EEA relevance)(2002/538/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 92/118/EEC(2), and in particular Article 10(4) thereof,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(3), and in particular Article 29(4) thereof,Whereas:(1) Outbreaks of classical swine fever have occurred in pig holdings located in certain bordering areas of France, Germany and Luxembourg, where this disease also occurs in the feral pigs.(2) In view of the trade in live pigs, these outbreaks are liable to endanger the herds of other parts of the Community.(3) France, Luxembourg and Germany have taken measures within the framework of Directive 2001/89/EC.(4) The Commission has adopted: (i) Decision 1999/335/EC of 7 May 1999 approving the plans presented by Germany for the eradication of classical swine fever in feral pigs in Baden WÃ ¼rttemberg and Rhineland-Palatinate(4); (ii) Decision 2002/161/EC of 22 February 2002 approving the plans submitted by Germany for the eradication of classical swine fever in feral pigs in Saarland and North Rhine Westphalia and the emergency vaccination against classical swine fever in feral pigs in Rhineland-Pfalz and Saarland(5), as last amended by Decision 2002/531/EC(6); (iii) Decision 2002/181/EC of 28 February 2002 approving the plan presented by Luxembourg for the eradication of classical swine fever in feral pigs in certain areas of Luxembourg(7); (iv) Decision 2002/383/EC(8) concerning certain protection measures relating to classical swine fever in France, Germany and Luxemburg.(5) In the light of the evolution of the epidemiological situation in France, Germany and Luxembourg it is appropriate to prolong the measures adopted and to slightly modify the area concerned by these measures. Decision 2002/383/EC should be therefore amended accordingly.(6) The epidemiological situation of classical swine fever in France, Germany and Luxembourg and the measures adopted to control the disease will be regularly reviewed at the Standing Committee on the Food Chain and Animal Health.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In Article 9 of Decision 2002/383/EC:(a) the words "20 June 2002" are replaced by the words "20 October 2002";(b) the words "30 June 2002" are replaced by the words "31 October 2002".Article 2The Annex to Decision 2002/383/EC is replaced by the Annex to this Decision.Article 3This Decision is addressed to the Member States.Done at Brussels, 28 June 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 316, 1.12.2001, p. 5.(4) OJ L 126, 20.5.1999, p. 21.(5) OJ L 53, 23.2.2002, p. 43.(6) OJ L 172, 2.7.2002, p. 63.(7) OJ L 61, 2.3.2002, p. 54.(8) OJ L 136, 24.5.2002, p. 22.ANNEX>TABLE>